Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

The rejections over Thomson (US 5,339,021) and Li (US 9,370,064) are withdrawn in view of the amendments to the claims.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “the switch” on lines 16 and 21 lacks clear antecedent basis. It is unclear how the recitation “the first . . . element” on lines 15-23 is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings.  
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2  are rejected under 35 USC 102 (a((2) as being anticipated by  McDermotte (US 4,442,325).
Regarding to claim 1, as the best construed, McDermott discloses the circuit as shown on Figures 1-5 comprising:
- a first two-port element comprising: a uniform impedance elements (44) having two ends. Noted that the elements (44) are uniform” since they have the same number of the switches and the resistors, and the same arrangement; 

-a second switch (bottom 54) connected to a second of the two ends of the uniform impedance element and having an open position and a closed position; 
-a plurality of additional two-port elements, each additional two-port element nominally identical to the first two-port element;  wherein the first two-port element and the plurality of additional two-port elements are connected in a chain such that: the first of the two ends of the uniform impedance element in each additional two-port element is connected to the switch connected to the second of the two ends of the uniform impedance element in  a preceding two-port element; and the second of the two ends of the uniform impedance element in each additional two-port element is connected to the switch connected to the first of the two ends of the uniform Response to 05/04/2021 OA2 PA1409US16/806,264 impedance element in an immediately preceding two-port element; 
-an input port (36) connected to the first two-port element configured to receive an input signal; --an output port (32) connected to a last two-port element configured to output the signal from the circuit element; and 
-a control port configured to receive a control signal setting the switches of the first two-port element and the additional two-port elements into a selected configuration of the open and closed positions of the switches, see the paragraph 20.  
Regarding to claim 2, wherein the uniform impedance elements (44) are resistors.  


                                                 Claim Rejections - 35 USC §103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  6-8  are rejected under 35 USC 103 (b) as being unpatentable over  McDermotte (US 4,442,325).
         McDermotte discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the uniform impedance elements are field-effect transistors as called for claim 3.  
-wherein the uniform impedance elements are capacitors as called for claim 4.  
-wherein the uniform impedance elements are memristors as called for in claim 5.  
-wherein the uniform impedance elements are diodes as called for in claim 6-7.  
-wherein the uniform impedance elements are coupled inductors as called for claim 8.  
             However, as the well known in the art, the transistor , MEM resistor the capacitor, the
diode, the varactor diode and inductor are impedance components since they introduce an impedance (resistance). Thus, selecting the optimum type of the impedance components used in the circuit of McDermotte is considered to be a matter of a design expedient for an engineer 

Response to Applicant’s Arguments

          The applicant’s arguments over Li (US 9,370,064)  and Thomson (US 5,339,021)    are moot without traverse.	

Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842